Citation Nr: 0939258	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-23 600	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from July 1952 to April 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his VA Form 9, submitted in July 2007, the Veteran 
indicated that he wanted a Board hearing at a local VA 
office.  The RO sent him a letter in November 2007 
acknowledging his hearing request and advising him that he 
could opt for a Board hearing in Washington DC or withdraw 
his request for a Board hearing.  He was further advised that 
his name would remain on the list of those wishing a Travel 
Board hearing if the RO did not hear from him.  The letter 
also advised him that he could also request a hearing at the 
RO before RO personnel and that the hearing could be held 
instead of the Board hearing or in addition to such a 
hearing.  The Veteran's representative, in a June 2008 
letter, requested a personal hearing for the Veteran before a 
Decision Review Officer at the RO.  This hearing was 
scheduled for October 2008.  The Veteran failed to appear for 
this hearing and the claim was subsequently certified to the 
Board for appellate consideration.  However, the evidence of 
record fails to show that either the Veteran or his 
representative has withdrawn his original request for a Board 
hearing at the RO.  Nor does the evidence of record clearly 
show that the Veteran intended that the RO personal hearing 
be held instead of the Board hearing.  The failure to afford 
the Veteran a Board hearing would amount to a denial of due 
process.  38 C.F.R. § 20.904(a)(3) (2009).  Therefore, the 
Veteran should be scheduled for a hearing before the Board at 
that RO in Detroit, Michigan.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The RO should take appropriate steps in 
order to schedule the Veteran for a 
personal hearing with a Veterans Law Judge 
of the Board at the local office in 
accordance with his request.  The Veteran 
should be notified in writing of the date, 
time, and location of the hearing.  After 
the hearing is conducted, or if the 
Veteran withdraws the hearing request or 
fails to report for the scheduled hearing, 
the claims file should be returned to the 
Board in accordance with appellate 
procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



